DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 10-15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueggemann et al. (US 2009/0299846 A1).
Claims 1, 3, 4, 6, 7: 
Brueggemann teaches a communications module; at least one memory storing instructions (for verifying authorized users of credit accounts), a repository storing a plurality of account profiles associated with a plurality of accounts, each account profile associated with a primary user, wherein at least one of the plurality of account profiles is further associated with at least one authorized user; at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor (processing platform) (see fig. 1, [0018]-[0019]):
receive, via a dedicated application programming interface (API) hosted on a network by the financial institution computing system and from an second system, credit account information associated with an authenticated user, from a second system (managing a plurality of loyalty accounts) separate and instinct from the financial institution system wherein the second receiving instructions from a loyalty reward account holder, selection of loyalty, accounts, validating, the loyalty reward account holder’s access to the loyalty reward accounts, and in response to validating the loyalty reward account holder’s access (see [0007]-[0008]… reward account holder can provide instructions on linking various reward accounts by communicating with the processing platform (150); restrict access to accounts for certain users, convert reward points from loyalty program to another by logging into a linking system to access the financial accounts) (see [0020]-[0025]). 
in response to receiving the credit account information associated with the authenticated user via the dedicated API, automatically initiate a query of the repository of account profiles for accounts associated with the account information; identify results from the initiated query compare the account information associated with the authenticated user with the queried repository (the linking engine, the linking system, the processing platform are in communication with the account files database which is used to store information related to the financial accounts, … after the reward account holder logs into the linking system using information related to financial accounts, the linking system displays all relevant accounts associated with the reward account holder including family members’ accounts) (see [0023]-[0025]); 
determine, based on the comparison, whether the authenticated user is an authorized user of an account associated with a particular primary user, wherein the particular primary user is different from the authorized user (accounts in a relationship share a common pool that is unique to the relationship, linked accounts for family members, such as a parent account operates as a Pool Manager account to create the pool and add or “link” other “child” accounts for the relationship, (see [0026]);
in response to determining that the authenticated user is an authorized user of the

return, via the API, the success message to the second system, wherein the success message is used by the second system to link the loyalty account associated with the authorized user with the loyalty account associated with the particular primary user, wherein the loyalty account associated with the particular primary user is associated with a set of earned benefits, and wherein, after linking the loyalty account associated with the particular primary user to the loyalty account associated with the authorized user, the set of earned benefits are applied to the loyalty account associated with the authorized user (when displaying the rewards for the parent account, the linking system locates the relationship/pool…, the reward account holder selects account to link to another, … the linking engine links the selected accounts) (see [0026]-[0031], fig. 3).
Claims 3, 4:
Brueggemann teaches wherein the benefits comprise perks and rewards points, and wherein the rewards points are redeemable for rewards, wherein the authorized user of a linked loyalty account earns benefits based on transactions associated with the credit account (reward points including miles for making certain purchases) (see [0021], [0046]-0048]); 
 Claim 6:

an account number or partial account number (information related to one of his or her financial accounts) and at least one of: 
a name on the account; a date of birth of the account holder; or 
an address associated with the account  (and predetermined log-in identification and password) (see [0023]-[0025]).
Claims 8, 15: 
Brueggemann teaches a communications module; at least one memory storing instructions for linking loyalty accounts and a repository storing a plurality of account profiles; at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to (see fig. 1):
receive, via a user interface associated with the loyalty account provider, credentials
from a user; automatically authenticate, by the loyalty account provider system, the user as associated with a particular loyalty account based on the credentials (the reward account holder access selecting account holder account, validating the reward account holder (see [0007]-[0008]),  
receive, via the user interface, account information from the authenticated user (reward account holder logs into a linking system using information required to access the reward account holders financial account  by providing information related to one financial account) (see logs into the linking system, by providing information related to the financial account) (see [0023]-[0025]);
once logged in the linking system displays all relevant accounts associated with the reward account holder including such as family members’ account) (see [0025]-[0031];
in response to receiving, via the API, a success message indicating the authenticated user is an authorized user of a credit account of the primary user, wherein the success message comprises information associated with the credit account of the primary user, link the particular loyalty account associated with the authenticated user with a loyalty account associated with the primary user using the information associated with the credit account of the primary user ((when displaying the rewards for the parent account, the linking system locates the relationship/pool…, the reward account holder selects account to link to another, … the linking engine links the selected accounts) (see [0026]-[0031], fig. 3).

Claims 10, 11, 17, 18:
Brueggemann teach wherein the benefits comprise perks and rewards points, and wherein the rewards points are redeemable for rewards; wherein the authorized user of a linked loyalty account earns benefits based on transactions associated with the account information (reward points including miles for making certain purchases) (see [0021], [0046]-0048]); 
Claims 12, 19:
information related to one of his or her financial accounts and predetermined log-in identification and password) (see [0023]-[0025]).
Claims 13, 20:
Brueggemann teaches wherein the account information associated with the authorized user is linked to the loyalty account associated with the particular primary user ((see [0009],  [0021]-[0025], [0030]). 
Claim 21:
Brueggemann teaches wherein the loyalty account associated with the authorized
user, the loyalty account associated with the particular primary user, and the credit account associated with the particular primary user are each established prior to receiving credit account information associated with the authenticated user (the users already have a reward account and a financial account (see [0021]-[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brueggemann and further in view of Fayfield (US 2004/0050929 A1).

Brueggemann teaches receiving account information and verifying the authenticated user is an authorized user of the credit card account (see [0025]-[0030]), but failed to explicitly disclose in response to determining the authenticated user is not an authorized user, return a failure message, wherein the failure message comprises an error code. Fayfield teaches maintaining an authorized-user credit card database and comparing user credit card number against the database for verifying credit card information and transmitting a failure (denied) message (see [0026]-[0028], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the Brueggemann’s authentication system would include the error message of Fayfield, for providing an indication that the information provided does not match with the authorized-user database and that an access is denied. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-8, 10-15, 17-21 have been considered and addressed above.
Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688